                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     NATIONAL DEFAULT SERVICING                         Case No. 19-cv-04158-DMR
                                         CORPORATION,
                                   8
                                                          Plaintiff,                        ORDER TO SHOW CAUSE
                                   9
                                                 v.
                                  10
                                         ALL CLAIMANTS TO SURPLUS FUNDS
                                  11     AFTER TRUSTEE'S SALE OF REAL
                                         PROPERTY LOCATED AT: 1206
                                  12     CANTERBURY ROAD,
Northern District of California
 United States District Court




                                         HILLSBOROUGH, CA 94010, et al.,
                                  13
                                                          Defendants.
                                  14

                                  15          On August 12, 2019, Kevin Griffin and Discount Plumbing and Heating Inc. appeared in

                                  16   this action and filed consents to magistrate judge jurisdiction pursuant to 28 U.S.C. § 636(c).

                                  17   [Docket No. 12.] Since then, they have not appeared or participated in the action, failing to appear

                                  18   at the October 30, 2019 initial case management conference, Judge Sallie Kim’s November 15,

                                  19   2019 telephonic scheduling conference, and Judge Kim’s February 5, 2020 settlement conference.

                                  20   [Docket Nos. 43, 46, 59.] The remaining parties have reached a settlement that resolves their

                                  21   competing claims to the surplus funds at issue in this action and ask the court to approve the

                                  22   settlement agreement and direct the distribution of funds in accordance with their agreement.

                                  23   Neither Griffin nor Discount Plumbing and Heating Inc. is a party to the settlement agreement.

                                  24   [Docket No. 60.]

                                  25          Accordingly, the court hereby issues an Order to Show Cause why the court should not

                                  26   approve the settlement agreement and distribution of surplus funds pursuant to the settlement

                                  27   agreement, and why the court should not dismiss Griffin and Discount Plumbing and Heating Inc.

                                  28   from this action for failure to prosecute. Griffin and Discount Plumbing and Heating Inc. shall
                                   1   respond in writing to this Order to Show Cause by no later than February 21, 2020. Failure to

                                   2   respond to this Order to Show Cause will result in their dismissal from this action for failure to

                                   3   prosecute.

                                   4

                                   5          IT IS SO ORDERED.

                                   6   Dated: February 11, 2020

                                   7                                                     ______________________________________
                                                                                         DONNA M. RYU
                                   8                                                     United States Magistrate Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
